                  Case 8-19-70829-las             Doc 29       Filed 03/22/19            Entered 03/22/19 09:34:53




                  Berger, Fischoff, Shumerg                                                               Heath S- B“g€‘
                                                                                                                                       .

                                                                                                          Maryanne Buatti
             1,
                  Wexler           & Goodman, LLP                                                         Gary e. Fischoff*                     .




                  Attorneys        &   Counselors at         Law
                                                                                                                  teven   .        umer
6901 Jericho Turnpike, Suite 230                                                                          JOE] G' Wexler
Syosset, New York 11791                                                                                   "   ’””_“`“`"”M

Ph: $16747.1136 Fax; $16747.0382
                        .
                                                                                                          BMD P·          Schechter
                                                                                                          Brad A. Schlossberg
1517 Voorhies Avenue, 2nd Floor                                                                           Ra’1d‘ E Teub
Brooklyn,New Ymk 11235
Ph: 718.934.88ll
WMMWWWW
                            Fax:   718.934.8992_"                                                         Christopher T. Wellington


                                                                                                          o counse            z
                                                                                                                                            _




                                                                                                          Lawrence P. Krasin
Reply   t<>=`¤!l   Syosset Office
                                                                                                          Andrew M. Lamkin
            [ ]    Brooklyn Offlce
                                                                                                          also admitted in        New Jerseyt

                                                                      March 22, 2019




        United States Bankruptcy Court
        Eastern District of New York
        290 Federal Plaza
        Central Islip,       New York 1 1722
        Attn: Hon. Louis A. Scarcella

                                                                                                              9




                                                           Re: Roslyn Sefardic Center Corp.
                                                           Case No.: 19-70829                                       *




        Dear Judge          Scarcella:


        This letter shall serve to advise that Cross—Motion for Relief from Stay filed
                                                                                       by L&L Associate
        Holding on February 25, 2019 [Docket No.: 24] is being withdrawn.


        Should you have any questions, please feel free to contact me.


                                                                   Respectfully,




                                                                   Gary C. Fischoff

        GCF/af




                                                           www.bfslawfirm.com
                                                                                                      l
                                           East   Islip,   New York   1
                                                                          Centereach,   New York
                                                           (by appointment only)
